           CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

                                         )
 CRYSTAL ANDERSON,                       )
                                         )       CIVIL ACTION NO.: 20-CV-2166
       Plaintiff,                        )
                                         )
 v.                                      )                  COMPLAINT
                                         )
 LEXISNEXIS RISK                         )          JURY TRIAL DEMANDED
 SOLUTIONS, INC.,                        )
                                         )
       Defendant.                        )
                                         )

                            PRELIMINARY STATEMENT

      1.      This is an action for damages brought by an individual consumer, Crystal

Anderson, against Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681, et seq.

                            JURISDICTION AND VENUE

      2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p, 28 U.S.C. § 1331

and 28 U.S.C. § 1337.

      3.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                        PARTIES

      4.      Plaintiff Crystal Anderson is an adult individual residing in Milaca, MN.

      5.      Defendant, LexisNexis Risk Solutions, Inc. (“LNRS”), is a consumer

reporting agency which regularly conducts business in the District of Minnesota, and which

has a principal place of business located at 1000 Alderman Drive, Alpharetta, GA 30005.
            CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 2 of 6




                              FACTUAL ALLEGATIONS

       6.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s credit history to third parties (“inaccurate

information”) from at least January 2019 through present. The inaccurate information

includes numerous derogatory remarks, including, but not limited to, an outstanding civil

judgment, as well as personal identifying information.

       7.      The inaccurate information negatively reflects upon the Plaintiff, Plaintiff’s

credit repayment history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s

creditworthiness. The inaccurate information consists of accounts, tradelines or public

records that do not belong to the Plaintiff and that actually belong to another consumer.

Due to the Defendant’s faulty procedures, Defendant has mixed the credit file of Plaintiff

and that of another consumer with respect to the inaccurate information.

       8.      Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate credit information and consumer credit reports that it has

disseminated to various persons and credit grantors, both known and unknown. Defendant

has repeatedly published and disseminated consumer reports to such third parties from at

least January 2019 through the present.

       9.      Plaintiff has disputed the inaccurate information with Defendant by

following Defendant’s established procedures for disputing consumer credit information,



                                              2
          CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 3 of 6




and notified Defendant that the inaccurate information was not hers, and instead, associated

with another consumer.

       10.    Plaintiff has disputed the inaccurate information with Defendant from

January 2019 through the present.

       11.    Notwithstanding     Plaintiff’s       efforts,   Defendant   has   sent   Plaintiff

correspondence indicating its intent to continue publishing the inaccurate information and

Defendant continues to publish and disseminate such inaccurate information to other third

parties, persons, entities and credit grantors. Defendant has repeatedly published and

disseminated consumer reports to such third parties from at least January 2019 through the

present, and even after Plaintiff disputed the inaccurate information with Defendant.

       12.    Despite Plaintiff’s efforts, Defendant has never: (1) contacted Plaintiff to

follow up on, verify and/or elicit more specific information about Plaintiff’s disputes; (2)

contacted any third parties that would have relevant information concerning Plaintiff’s

disputes; (3) forwarded all relevant information concerning Plaintiff’s disputes to the

entities originally furnishing the inaccurate information; and (4) accessed the actual public

records that are the basis for the inaccurate information.

       13.    Despite Plaintiff’s exhaustive efforts to date, Defendant has nonetheless

deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to

perform reasonable reinvestigations and/or investigations of the above disputes as required

by the FCRA, has failed to remove the inaccurate information and has continued to report

the derogatory inaccurate information about the Plaintiff.

                                                3
          CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 4 of 6




       14.    As a result of Defendant’s conduct, Plaintiff has suffered actual damages in

the form of lost credit opportunities, harm to credit reputation and credit score, and

emotional distress, including humiliation and embarrassment.

       15.    At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of its agency or

employment, and under the direct supervision and control of the Defendant herein.

       16.    At all times pertinent hereto, the conduct of the Defendant, as well as that of

its agents, servants and/or employees, was intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                         CLAIMS

                                       COUNT ONE

        Violations of the Fair Credit Reporting Act – 15 U.S.C. § 1681 et seq.

       17.    Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       18.    At all times pertinent hereto, LNRS was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       19.    At all times pertinent hereto, LNRS was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       20.    At all times pertinent hereto, the Plaintiff was a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).



                                              4
           CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 5 of 6




         21.   At all times pertinent hereto, the above-mentioned credit reports were

“consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).

         22.   Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to

the Plaintiff for willfully and negligently failing to comply with the requirements imposed

on a consumer reporting agency of information pursuant to 15 U.S.C. §§ 1681e(b) and

1681i.

         23.   The conduct of Defendant was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the

Plaintiff that are outlined more fully above and, as a result, Defendant is liable to the

Plaintiff for the full amount of statutory, actual and punitive damages, along with the

attorneys’ fees and the costs of litigation, as well as such further relief, as may be permitted

by law.

                               JURY TRIAL DEMANDED

         24.   Plaintiff demands trial by jury on all issues so triable.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

the Defendant, based on the following requested relief:

               (a)    Actual damages;
               (b)    Statutory damages;
               (c)    Punitive damages;
               (d)    Costs and reasonable attorney’s fees; and
               (e)    Such other and further relief as may be necessary, just and proper.



                                               5
  CASE 0:20-cv-02166-NEB-LIB Doc. 1 Filed 10/15/20 Page 6 of 6




Dated this 15th day of October, 2020.


                                  By: s/Thomas J. Lyons Jr.
                                  Thomas J. Lyons Jr. Esq.
                                  Attorney I.D. # 0249646
                                  CONSUMER JUSTICE CENTER P.A.
                                  367 Commerce Court
                                  Vadnais Heights, MN 55127
                                  T: 651-770-9707
                                  F: 651-704-0907
                                  tommy@consumerjusticecenter.com

                                  Joseph L. Gentilcore, Esq.
                                  (Application for Admission
                                  Pro Hac Vice Forthcoming)
                                  FRANCIS MAILMAN SOUMILAS, P.C.
                                  1600 Market Street, Suite 2510
                                  Philadelphia, PA 19103
                                  T: 215-735-8600
                                  F: 215-940-8000
                                  jgentilcore@consumerlawfirm.com


                                  Attorneys for Plaintiff




                                        6
